Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Contact: Cheryl B. Monblatt Director, Investor Relations Alphatec Spine, Inc. (760) 494-6746 cmonblatt@alphatecspine.com ALPHATEC SPINE APPOINTS SIRI S. MARSHALL, ESQ. TO ITS BOARD OF DIRECTORS CARLSBAD, Calif., October 29, 2008  Alphatec Holdings, Inc. (Nasdaq:ATEC), the parent company of Alphatec Spine, Inc., a medical device company that designs, develops, manufactures and markets products for the surgical treatment of spine disorders, with a focus on treating conditions related to the aging spine, announced the addition of Siri S. Marshall, Esq. to its Board of Directors. This appointment increases Alphatec Spines board of directors in size from nine directors to ten, and increases the number of independent directors from five to six. Ms. Marshall is the former Senior Vice President, General Counsel and Secretary and Chief Governance and Compliance Officer at General Mills, Inc., having retired from those positions in January 2008. In addition, Ms. Marshall managed General Mills Tax function from 1994 to 1999 and its Corporate Affairs group from 1999 to 2005. Prior to joining General Mills in 1994, Ms.
